Opinion by
Ekwall, J.
At the hearing it was agreed that the collector admitted error in adopting December 24, 1945, as the date of exportation, whereas the proper date was December 27, 1945, at which time the rate at which the French franc was properly convertible into United States dollars was $.008410 (T. D. 51373). In his memorandum transmitted with the official papers, the collector stated that the time within which he may review his action under section 515 has expired. Upon this state of the record the court sustained the claim of the plaintiff that the liquidation was in error.